UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                            12/23/2019
SOUTHERN OIL OF LOUISIANA INC.,                           :
                                                          :
                                        Plaintiff,        :
                                                          :         19-CV-9622 (VSB)
                      -against-                           :
                                                          :             ORDER
ALI SABERIONN,                                            :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On December 20, 2019, Defendant filed a motion to dismiss the complaint pursuant to

Federal Rules of Civil Procedure 12(b)(3) and 12(b)(6). (Doc. 10.) Under Federal Rule of Civil

Procedure 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule 12(b) to

amend the complaint once as a matter of course. Accordingly, it is hereby:

        ORDERED that Plaintiff shall file any amended complaint by January 10, 2020. It is

unlikely that Plaintiff will have a further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

any opposition to the motion to dismiss by January 19, 2020. Defendant’s reply, if any, shall be

served by February 2, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by

mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.
SO ORDERED.

Dated: December 23, 2019
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
